

111 HR 3784 IH: Nullifying Unconstitutional Mandate By Evaluating Results Act
U.S. House of Representatives
2013-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3784IN THE HOUSE OF REPRESENTATIVESDecember 16, 2013Mr. Yoho (for himself, Mr. Rice of South Carolina, Mr. Austin Scott of Georgia, Mr. Wilson of South Carolina, Mr. Hall, Mr. Graves of Georgia, Mr. Weber of Texas, Mr. Massie, Mr. Salmon, Mr. Bridenstine, Mr. LaMalfa, Mr. Posey, Mr. Duncan of South Carolina, Mr. Westmoreland, Mr. Stockman, Mr. Franks of Arizona, Mr. Pittenger, Mr. Jones, Mr. Messer, and Mr. Hultgren) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and the Workforce, the Judiciary, Natural Resources, House Administration, Rules, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the Affordable Care Act unless the initial enrollment target for Exchanges has been met, and for other purposes.1.Short titleThis Act may be cited as the Nullifying Unconstitutional Mandate By Evaluating Results Act or the NUMBER Act.2.Repealing ACA unless the initial enrollment target for Exchanges has been met(a)Certification with regard to ACA enrollmentsNot later than June 1, 2014, the Comptroller General of the United States shall certify to Congress whether the initial enrollment target for Exchanges specified in subsection (c) has been met during the enrollment period ending on March 31, 2014.(b)Repeal if target not metEffective June 1, 2014, unless the Comptroller General has certified to Congress under subsection (a) on or before such date that such initial enrollment target has been met during such period, the Patient Protection and Affordable Care Act (Public Law 111–148), title I and subtitle B of title II of the Health and Education Reconciliation Act of 2010 (Public Law 111–152), are repealed and the provisions of law amended by Act, title, and subtitle are restored as if such Act, title, and subtitle had not been enacted.(c)Initial enrollment targetThe initial enrollment target specified in this subsection is that at least 7,000,000 individuals have been successfully enrolled in qualified health plans through an Exchange under the Patient Protection and Affordable Care Act.